Exhibit 10.4

 

ALLIANCE CAPITAL MANAGEMENT L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN

 

INCENTIVE AWARD AGREEMENT

 

THIS AGREEMENT, made as of the            day of                         ,
20   , by and between Alliance Capital Management L.P., and Alliance Capital
Management Holding L.P., both Delaware limited partnerships (collectively, the
“Company”), and                           (the “Participant”).

 

Preliminary Statement

 

The Board of Directors of Alliance Capital Management Corporation, the general
partner of the Company, has authorized this Incentive Award. Unless otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan. A copy of the Plan has been delivered
to the Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and agrees to comply
with it, this Agreement and all applicable laws and regulations.

 

Accordingly, the Company and the Participant agree as follows:

 

1.             Incentive Award. Subject to the restrictions, terms and
conditions of the Plan and this Agreement, the Company hereby awards an
Incentive Award to the Participant of $                       .

 

2.             Vesting.

 

(a)           Except as set forth in subsection (b) below, the Incentive Award
shall become vested and cease to be forfeitable (but shall remain subject to the
other terms of this Agreement) as follows if the Participant has been
continuously employed by the Company or an Affiliate until such date:

 

VESTING DATE

 

VESTED PERCENTAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

There shall be no proportionate or partial vesting in the periods prior to the
applicable vesting dates and all vesting shall occur only on the appropriate
vesting date.

 

(b)          Notwithstanding Paragraph (a), a Participant’s Incentive Benefit
shall become immediately vested and cease to be forfeitable upon the
Participant’s death or Disability (as defined in the Plan) or Termination of
Employment by the Company without Cause. For purposes of this Section, “Cause”
shall mean a termination of employment due to the Participant’s insubordination,
dishonesty, fraud, moral turpitude, misconduct, refusal to perform his or her
duties or responsibilities for any reason other than illness or incapacity or
materially unsatisfactory performance of his or her duties for the Company or
its Affiliates; the failure to remain licensed (to the extent required by
applicable law) to perform his employment duties or the failure of the
Participant to obtain all relevant licenses to perform such duties; the
violation of any employment rules, policies or procedures of the Company
(including internal compliance rules); an act or acts constituting a felony
under the laws of the United States or any state thereof; or a violation of the
federal or state securities laws.

 

3.             Forfeiture. If the Participant’s employment with the Company or
any Affiliate is terminated for any reason, other than as described in Section
2(b) above, prior to becoming vested in accordance with Section 2(a) above, the
Participant shall forfeit to the Company, without compensation, any and all
unvested Incentive Benefits.

 

4.             Payment. The Participant may make an election using the form
attached hereto to elect when and how his vested Incentive Benefits will be paid
in lieu of the default payment method provided under the Plan.

 

5.             Post-Termination Obligations. The Participant agrees that the
Plan and the Incentive Award being made thereunder are in further consideration
of the Participant’s confidentiality and non-solicitation obligations, which are
set forth in Paragraphs 3, 4 and 5 of the Participant’s employment agreement
with Alliance Capital Management L.P. Accordingly, Participant agrees that the
provisions of those Paragraphs 3, 4 and 5 are incorporated in this Agreement by
reference as if fully set forth.

 


6.             DEATH. THE PARTICIPANT’S BENEFICIARY SHALL BE THE PERSONS
DESIGNATED PURSUANT TO THE FORM ATTACHED HERETO. THE PARTICIPANT MAY CHANGE HIS
DESIGNATION OF BENEFICIARY(IES) AT ANY TIME PRIOR TO HIS DEATH BY SUBMITTING A
NEW BENEFICIARY FORM TO THE COMPANY.


 


7.             CONTROLLING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO CONFLICT OF LAW PROVISIONS.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

 

By:     Alliance Capital Management Corporation,
General Partner

 

 

 

 

 

By

/s/ Robert H. Joseph, Jr.

 

 

SVP and CFO

 

 

 

 

 

 

Participant

 

3

--------------------------------------------------------------------------------


 

ALLIANCE CAPITAL MANAGEMENT L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN

 

ELECTIVE DISTRIBUTION DATE & ELECTION DISTRIBUTION FORM
ELECTION FORM

 

The undersigned hereby elects under the Alliance Capital Management L.P.
Financial Advisor Wealth Accumulation Plan (the “Plan”) as follows:

 

1.                                         In lieu of receiving my Incentive
Benefits in accordance with Section 6.1 of the Plan, I elect to receive (or
commence receiving) my vested Incentive Benefits under the Plan on the following
Elective Distribution Date:

 

o                                    As soon as administratively possible
following my Separation of Service, as defined in the Plan.

 

o                                    January 31, 20        (this date must be
later than date on which the Incentive Benefits will become 100% vested under
Agreement).

 

2.                                         In lieu of receiving my Incentive
Benefits in accordance with Section 6.1 of the Plan, I elect to receive my
Incentive Benefits under the Plan in the following Elective Distribution Form:

 

o                                    Substantially equal annual installments
paid over a period of          years (not exceeding 10 years).

 

o                                    A single lump sum.

 

These elections, upon becoming effective, shall revoke and supersede all prior
elections.

 

 

Signature of

 

Participant:

 

 

Date:

 

 

4

--------------------------------------------------------------------------------